DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (U.S. Patent No. 10,149,001).


Regarding claim 1, Sengupta et al. discloses a method comprising:
receiving viewing data associated with a household, wherein a first portion of the viewing data is indicative of video programming associated with a first video device (Media asset 108 “Terminator” displayed at the user equipment 106) and a second portion of the viewing data is indicative of video programming associated with a second 
determining one or more characteristics associated with the first portion of the viewing data and the second portion of the viewing data (see col. 10, lines 61-col. 11, line 20; Media guidance application may retrieve list of pre-defined attributes corresponding to the first media asset and second media asset e.g., title, description of the media asset, an actor name corresponding to the media asset, a director name corresponding to the media asset, a display resolution parameter corresponding to the media asset, a media asset length, a user rating, a set of media asset frames, a media asset digital signature, and a media asset rating corresponding to the media asset, 
and/or the like);
comparing the video programming associated with the first video device and the video programming associated with the second video device (see col. 11, lines 52-col. 12, line 23; the media guidance application may compare the first set of attributes corresponding to the first media asset at the user equipment 106 with the second set of  attributes corresponding to the second media asset at the storage device 110 to generate a similarity metric between the first media asset and the second media asset); and
determining, based on the one or more characteristics and the comparing, that the first portion of the viewing data is duplicative, at least in part, with the second portion of the viewing data (see col. 11, lines 34-51, col. 14, lines 7-45; For example, the media guidance application may identify that both the movie "Terminator" 111 and the movie "Terminator II" 112 have a few matching attributes with the movie "Terminator" 108, 

Regarding claim 13, see the analysis of claim 1.
Regarding claim 17, see the analysis of claim 1.

Regarding claims 2, 14 and 18, Sengupta et al. discloses everything claimed as applied above (see claims 1, 13 and 17).  Sengupta et al. discloses excluding the duplicative viewing data of the first portion of the viewing data from the viewing data (col. 14, lines 7-45; detecting duplicate copies of the same media content).

Regarding claim 3, Sengupta et al. discloses everything claimed as applied above (see claim 2).  Sengupta et al. discloses determining, based on the viewing data with the duplicative viewing data excluded, viewership data, wherein the viewership data comprises at least one of television ratings, viewing metrics, historic viewing activity, or projected viewing activity (see col. 10, lines 61-col. 11, line 20; media asset rating corresponding to the media asset).

Regarding claims 4, 15 and 19, Sengupta et al. discloses everything claimed as applied above (see claims 1, 13 and 17).  Sengupta et al. discloses wherein the first portion of the viewing data is determined by the first video device and the second portion of the viewing data is determined by the second video device (see col. 10, lines 20-47; fig. 1; user equipment 106 and storage device 110).

Regarding claims 5, 16 and 20, Sengupta et al. discloses everything claimed as applied above (see claims 1, 13 and 17).  Sengupta et al. discloses determining that the first video device is configured to output video programming to the second video device and the second video device is configured to display the viewing programming output by the first video device (see col. 10, lines 20-47; fig. 1).

Regarding claim 6, Sengupta et al. discloses everything claimed as applied above (see claim 5).  Sengupta et al. discloses the first video device comprises at least one of a smart TV, a television, a computer display, an LCD display, an LED display, or a video projector (see col. 10, lines 20-47; fig. 1 (106), fig. 8 (702 – user television equipment)), and
the second video device comprises at least one of a cable set-top box, an over-the-top (OTT) device, a satellite television set-top box, a digital media player, a digital television adaptor, a digital video recorder (DVR), or a network device (see col. 10, lines 20-47; fig. 1 (110 - STB)).

Regarding claim 7, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the comparing the video programming associated with the first video device and the video programming associated with the second video device comprises comparing a first time period associated with the video programming associated with the first video device and a second time period associated with the video programming associated with the second 
more than a pre-defined threshold (e.g., 80%, 75%, etc.)).

Regarding claim 8, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the comparing the video programming associated with the first video device and the video programming associated with the second video device comprises comparing a first video asset associated with the video programming associated with the first video device and a second video asset associated with the video programming associated with the second video device (see col. 11, lines 52-col. 12, lines 23 and fig. 1).

Regarding claim 9, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the one or more characteristics comprise a classification of the household as one of SD dominant, HD dominant, or Ultra HD dominant (see col. 4, lines 18-46).

Regarding claim 10, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the one or more characteristics comprise a video quality classification of one or more of the video programming associated with first video device or the video programming associated with the second video device (see col. 4, lines 18-46).

Regarding claim 11, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein at least one of the first video device or the second video device comprises a video display device and the one or more characteristics comprises an input categorization associated with the at least one of the first video device or the second video device (see fig. 1 and col. 10, lines 20-37).

Regarding claim 12, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the one or more characteristics comprise an IP address associated with a video source of at least one of the video programming associated with the first video device or the video programming associated with the second video device (see col. 5, lines 39-col. 6, line 14, col. 18, lines 53-63).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 2, 2021.